 Case 2:19-cr-00090-JFB Document 35 Filed 05/21/19 Page 1 of 2 PageID #: 155




MARTIN GEDULDIG____________________________
ATTORNEY AT LAW
                                                           329 SOUTH OYSTER BAY ROAD
                                                                     SUITE 228
                                                          PLAINVIEW NEW YORK 11803
                                                                516-794-1219
                                                                516-439-7808 (CELL)
                                                                516-935 7448 (FAX)
                                                              geduldig@optonline.net


                                May 21, 2019


Hon. Joseph F. Bianco
United States District Judge
100 Federal Plaza
Central Islip, New York 11722

                                              Re: United States vs. Ronald DeRisi
                                                  Docket No. 19 CA 090 (JFB)

Dear Judge Bianco:

       My office represents Ronald DeRisi, the above captioned defendant. I am
writing in response to the Addendum To The Presentence Report recently
submitted by the Probation Department. I am in agreement with the factual
findings contained in the Addendum, but do not want this letter to be taken as a
rejection of the stipulations contained in the plea agreement which I signed along
with my client. There is no question that DeRisi was in possession of ammunition
and made a number of specific, threatening telephone calls. This conduct was
taken as evidence of an intent to carry out his threats.

      I submit other facts existing in this case, fully explained by the Probation
Department, support a defense argument for a sentence of “time served”. Such a
sentence would be significantly lower than the guideline range set forth in the
plea agreement.

       Among those other factors, the Probation Department’s Addendum notes
DeRisi’s “physical infirmity, which made it virtually impossible for him to carry out
his threats. Additionally, there are several consistent psychological reports,
 Case 2:19-cr-00090-JFB Document 35 Filed 05/21/19 Page 2 of 2 PageID #: 156




                                                            Page 2
                                                            May 21, 2019


prepared over a period of years, which confirm my client’s diminishing brain
functions.

      It is the hope of my client and his family that his sentencing can proceed on
May 31, 2019. He does not seek to vacate his plea agreement and hopes no other
proceedings will be necessary. We respectfully request that a sentence of “time
served” be imposed. Thank you for your consideration.

                                                         Yours truly,



                                                         Martin Geduldig




cc: AUSA Justina Geraci
    Jared Maneggio, USPO
